Per Curiam.

The 78th section of the act for the probate of wills, and the settlement of testate and intestate estates, constitutes this Court the Supreme Court of Probate. In all appeals from the Probate, our proceedings must be so far conformable to the proceedings in that Court, as to carry the design of the probate system into the most beneficial effect. If, on appeals from decrees in the Probate Court, the appealed causes are to be subjected to the rules of pleading ordinarily practised in this Court, delays would be created every way repugnant to the speedy settlement of the estates of deceased persons.
In the present case it appears, that the Judge of Probate has very correctly certified a copy of the guardian’s account, which has been brought up in the copies from the registry of probate. Let the appellant file his objections to the account in the nature of a bill of exceptions, or exceptions to the report of auditors, and the Court will proceed to consider such objections.